              Case 1:15-cr-00331-DAD-BAM Document 27 Filed 08/18/20 Page 1 of 1

                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF CALIFORNIA




 UNITED STATES OF AMERICA,                                      No. 1:15-cr-00331-DAD-BAM

                    Plaintiff,
                                                                DETENTION ORDER
         v.                                                     (Violation of Supervised Release)

 JOE MANUEL ESPARZA,

                    Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court orders the above-named defendant detained and finds that:
         The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

    X     The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
        This finding is based on the reasons stated on the record.



IT IS SO ORDERED.

   Dated:     August 17, 2020                             /s/
                                                   UNITED STATES MAGISTRATE JUDGE
